El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Aracelia Librán Rodríguez interpuso demanda en la Corte Municipal de Mayagüez contra Agustín Hernández Mena so-bre reivindicación de dos casas situadas en Hormigueros, den-tro de la jurisdicción de la Corte Municipal de Mayagüez. Tramitado el pleito la corte dictó sentencia a favor de la de-mandante y en contra del demandado. Este apeló para ante *1009la corte del distrito y celebrado el juicio de nuevo, la corte dictó también sentencia a favor de la demandante y en contra del demandado. El demandado entonces interpuso el presente recurso de apelación para ante este Tribunal Supremo.
El juez sentenciador declaró probados los siguientes hechos:
“Que la demandante Araeelia Librán Rodríguez es dueña de las dos fincas urbanas que se describen a continuación cuyo dominio ad-quirió por escritura pública número 29, otorgada ante el Notario Rodolfo Ramírez Vigo, en Mayagüez, Puerto Rico, a 23 de febrero de 1911, cuyas fincas se describen así: (Se describen en efecto).
“Que las referidas dos fincas, fueron compradas por la deman-dante Araeelia Librán Rodríguez, a Don Avelino Rodríguez Venzo y su esposa, Doña Nicomedes Rodríguez, según escritura antes men-cionada, por el precio de cuatrocientos dollars; procediendo dicha suma de dinero, del producto de la venta de una casa que en 24 de marzo de 1905 y siendo entonces soltera la demandante, compró ésta a la Señora Vicenti, por escritura número 158 ante el notario de esta ciudad, Sr. Mariano Riera Palmer.
“Que el día 15 de octubre del año 1905, la demandante contrajo matrimonio católico con el que es hoy su esposo nombrado Sinforiano Soto Guzmán.
“Que el marido de la demandante, o sea Sinforiano Soto Guzmán, antes del matrimonio con aquélla, llevaba cuentas con la casa mer-cantil de Ahedo, después Ibarrondo, que gira en esta plaza. Que la última partida de dicha cuenta tomada por Sinforiano Soto Guz-mán en la casa de Ibarrondo, lo fué con fecha 2 de septiembre del año 1905, o sea antes de contraer matrimonio con la demandante. Que el saldo de dicha cuenta corriente, montante a ochenta y nueve dollars y centavos, en contra de Sinforiano Soto Guzmán, fué ven-dido o cedido por la Mercantil Ibarrondo, al ahora demandado en este pleito Agustín Hernández Mena, quién entabló una acción para el cobro de dicha cuenta contra el marido de la demandante Sinfo-riano Soto Guzmán, ante la Corte Municipal de Mayagüez (Caso Civil No. 156), y en dicho pleito en que recayó sentencia contra Sin-foriano Soto Guzmán, se sacaron a pública subasta en ejecución de dicha sentencia las dos casas antes mencionadas y descritas, como si dichos bienes hubieran sido de la propiedad del demandado en aquel caso, Sinforiano Soto Guzmán, o como si dicho demandado hubiera tenido sobre ellos algún derecho, título o interés; y en virtud de *1010dicha subasta, el ahora demandado Agustín Hernández Mena, adqui-rió dichas propiedades a título de compra en subasta pública judicial, la que se llevó a cabo por el marshal de la Corte Municipal de Mayagüez, el día 12 de mayo de 1911, poseyendo actualmente el de-mandado Agustín Hernández Mena, una escritura número 32, otor-gada el mismo día de la subasta pública, ante el notario de esta ciu-dad, Don Juan Quintero, refiriéndose dicha escritura de compra-venta a las dos casas origen del presente pleito sobre reivindicación.
“Que después de haber otorgado la escritura de venta judicial de las dos propiedades, a favor del ahora demandado Agustín Her-nández Mena, éste solicitó y obtuvo de la Corte Municipal 'de Maya-güez, un mandamiento para que se le pusiera en posesión de los bie-nes adquiridos en pública subasta, o sean las dos casas antes descri-tas, y el márshal de la Corte Municipal de Mayagüez, Tomás Ramí-rez Yicentí, con fecha tres de junio del año 1911, se trasladó al poblado de Hormigueros, donde radican las referidas fincas y dió posesión judicial de las mismas al ahora demandado Agustín Her-nández Mena, en la persona de Evaristo Cámara, representante del ahora demandado Agustín Hernández Mena, requirió a la deman-dante Aracelia Libran Rodríguez, haciéndole saber que el dueño de las casas antes descritas, era el ahora demandado Agustín Hernán-dez Mena, y que la demandante Aracelia Librán, debía saber que desde entonces, si quería continuar habitando una de las casas, debía pagar al demandado Agustín Hernández Mena, una suma mensual que se determinó como canon a arrendamiento; no habiendo pagado hasta la fecha la demandante ninguna suma como canon de arrenda-miento al demandado Agustín Hernández Mena, por no habérselo éste, ni ninguna otra persona a su nombre, cobrado. En cuanto a la otra de las dos casas, también de ella tomó posesión el demandado Agustín Hernández Mena y la dió en arrendamiento por la suma de cuatro dollars mensuales, a un ministro de la Iglesia Presbiteriana.
“También se ha probado, que el valor de las casas de cuya reivin-dicación se trata, es de cuatrocientos dollars en la actualidad.
“Además, han quedado debidamente identificados las dos pro-piedades de cuya reivindicación se trata en el presente pleito.”
Hemos examinado la prueba practicada y a nuestro juicio sostiene los hechos declarados probados por el juez senten-ciador. Claramente se deduce de ella que allá por el año de 1905 Sinforiano Soto contrajo una deuda en una casa de co-mercio de Mayagüez. Que después de contraída la deuda, Soto *1011casó con la demandante que era dneña de nna propiedad in-mueble. Qne pasaron algunos años y la demandante vendió su propiedad en seiscientos pesos y con cuatrocientos de ellos adquirió las dos casas sobre que versa este pleito. Y que entonces, cuando aparentemente la sociedad de gananciales constituida por Soto y la demandante había adquirido esas propiedades, Agustín Hernández Mena, a quien aparece la sociedad acreedora cediendo el crédito, demanda a Soto, ob-tiene una sentencia a su favor y en la ejecución de la misma embarga las' casas, las adquiere en pública subasta, toma posesión de ellas, cobra el alquiler de una y de la otra desa-hucia a la demandante. La sentencia de desahucio no se llegó a ejecutar por haberse paralizado a virtud de un mandamiento dé injunction.
Con tales hechos como base, es necesario concluir, como concluyó la corte sentenciadora, que las casas en cuestión son de la propiedad exclusiva de la demandante y que el título que sobre ellas adquiriera el demandado, no es justo ni suficiente en derecho, debiendo, por tanto, el dicho demandado dejarlas expeditas y a la libre disposición de la demandante.
El artículo 1322 del Código Civil revisado dispone que se reputan gananciales todos los bienes del matrimonio, mientras no se prueba que pertenecen privativamente al marido o a la mujer.
No cabe duda que las casas cuya propiedad se discute en este litigio, adquiridas durante el matrimonio de la deman-dante con Soto, tenían la presunción de gananciales, pero tal presunción puede destruirse como se destruyó en este caso, probándose que la demandante era dueña de una propiedad con anterioridad al matrimonio, que la vendió y que con parte del producto de la venta fué que adquirió las repetidas casas.
Además, aun cuando estimáramos que la prueba sobre tal extremo no fué tan clara y concluyente como debe exigirse que sea en un caso de esta naturaleza, y aun cuando se siguie-ran- considerando las casas como bienes de la sociedad de gananciales, la sentencia se sostendría por el fundamento de *1012que la deuda se contrajo por el marido antes de su matri-monio, y según dispone el artículo 1325 del Código Civil re-visado, el pago de las deudas contraídas por el marido o la mujer antes del matrimonio, no estará a cargo de la sociedad de gananciales.
El demandado y apelante suscitó diferentes cuestiones con motivo de mociones para eliminar, excepciones previas, y práctica de las pruebas. Las hemos estudiado todas y a nues-tro juicio la corte al resolverlas no cometió error fundamental alguno que pueda ser motivo bastante para la revocación de la sentencia apelada. Dicha sentencia es la justa y proce-dente en este caso y debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.